“UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF WISCONSIN

In the Matter of the Search of

  
  

Case Number:
AUSPS Priority Mail envelope with tracking number 9505
5141 4199 0060 4248 27 addressed to “Robert Murphy,
PO # 142, Chassell M.I., 49916 (sic)” with a return address
of “Jim Janniss, 825 Magnolia, [Anaheim?].”

Wisooasin Fasiem
| MAR ~ 6 2020

HILED

APPLICATION & AFFIDAVIT FOR SEARCH WARRANT '-

I, Matt Schmitz, a federal law enforcement officer, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

A USPS Priority Mail envelope with tracking number 9505 5141 4199 0060 4248 27 addressed to “Robert
Murphy, PO # 142, Chassell M.I., 49916 (sic)” with a return address of “Jim Janniss, 825 Magnolia,
[Anaheim?].”

currently located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 41(c) is which is (check one or more):

¥ evidence of a crime;

¥ contraband, fruits of a crime, or other items illegally possessed;

Q property designed for use, intended for use, or used in committing a crime;
Qa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Title 21, United States Code, Sections 841(a)(1) and 843(b).
The application is based on these facts:

Y Continued on the attached sheet, which is incorporated by reference.

 

 

 

    

 

 

Q Delayed notice of ___ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
Sworn to before me, and signed in my presence.
|
pate 4-V-RODO _B _.2020 \ of _
if eg senature
City and state: Green Bay, Wisconsin THE HONORABLE JAMES R. SICKEL

 

—

United States Magistrate Judge
Name & Title of Judicial Officer

 

Case 1:20-mj-00638-JRS Filed 03/06/20 Page 1of5 Document 1

Stephen C. Dries, Clerk
AFFIDAVIT
Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information.was developed
from his personal knowledge and from information furnished to him by other law enforcement agents and
professional contacts:
L_ INTRODUCTION
1. Ihave been employed by the United States Postal Inspection Service for approximately 16 years and was
previously employed as a Police Officer with the City of Middleton (WI) and City of Janesville (WI) Police
Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the U.
S. Mails to illegally send and receive controlled substances and drug trafficking instrumentalities. I have
participated in investigations which have resulted in the arrest of individuals who have received and distributed
controlled substances using the U.S. Mail, as well as the seizure of the illegal drugs and proceeds from the sale
of those illegal drugs. My training and experience includes identifying packages with characteristics indicative

of criminal activity, namely, the distribution of controlled substances.

Il. PARCEL TO BE SEARCHED
2. This affidavit is submitted in support of an application for a search warrant for a 12.5 inch by 9.5 inch U.S.
Postal Service (USPS) Priority Mail envelope with tracking number 9505 5141 4199 0060 4248 27, mailed on
February 29, 2020, from Buena Park, CA zip code 90622-9998. This parcel bears handwritten addressee and
return address information. The parcel is addressed to “Robert Murphy, PO # 142, Chassell M.I., 49916 (sic)”
and bears a return address of “Jim Janniss, 825 Magnolia, [Anaheim?].” The envelope weighs approximately
4.8 ounces and exhibits a bulge that is approximately four inches long by one inch wide and one inch thick.

Hereinafter the above described envelope is referred to as the “SUBJECT ENVELOPE.”

Ul. INVESTIGATION
3. In February, 2020, Investigator John Kelly with the Upper Peninsula Substance Enforcement Team (UPSET) in
Houghton, Michigan, told me he participated in a proffer interview with an individual (hereinafter referred to as

“SOURCE”) who had been arrested and charged with a controlled substance offense in Federal Court in the

Case 1:20-mj-00638-JRS Filed 03/06/20 Page 2 of 5 Document 1
Dn
Western District of Michigan. The SOURCE signed the proffer agreement letter with the U.S. Attorney’s Office
and participated in the proffer interview with their attorney present. During this interview the SOURCE
provided law enforcement with knowledge they had of individuals in the Upper Peninsula that may be
distributing controlled substances. Specifically, the SOURCE reported they believed Robert Murphy of
Chassell, MI was receiving methamphetamine and/or cocaine through the U.S. Mail from California.
Investigator Kelly identified Robert Francis Murphy as an individual with a possible mailing address of PO Box
142 in Chassell, MI 49916. I contacted the Chassell, MI Post Office and learned PO Box 142 was registered to
Robert Murphy. I queried USPS records for the mailing history at this PO Box and learned that between
approximately August 24, 2019, and December 23, 2019, four mailings originating in California that weighed
between .18 and .56 pounds had been delivered to PO Box 142 in Chassell, MI. Based upon the information
provided by the SOURCE coupled with the information obtained from USPS records, I directed the Chassell, MI
Post Office to contact me if they received a mailing that originated in California and was addressed to PO Box

142.

On March 3, 2020, the Chassell, MI Post Office told me they received for delivery to Robert Murphy at PO Box
142, a Priority Mail envelope that was mailed from California. I directed the Chassell Post Office to send the
mailing to me at the U.S. Postal Inspection Service office in Oneida, WI for further investigation. On March 5,
2020, I received the mailing and saw it exhibited tracking number 9505 5141 4199 0060 4248 27 (SUBJECT
ENVELOPE), was addressed to “Robert Murphy, PO # 142, Chassell M.I., 49916 (sic)” and bore a return
address of “Jim Janniss, 825 Magnolia, [Anaheim?].” I also noticed the SUBJECT ENVELOPE exhibited a
bulge that was approximately four inches long by one inch wide and one inch thick, a size and dimension

consistent with the SUBJECT ENVELOPE containing a quantity of controlled substances.

On March 6, 2020, I queried the CLEAR law enforcement search engine for information on the SUBJECT
ENVELOPE’s return address and learned from CLEAR records that no one with the last name of “Janniss” was

known to be associated with 825 Magnolia Ave in Anaheim, CA. I have learned from my training and

Case 1:20-mj-00638-JRS Filed 03/06/20 Page 3 o0f5 Document 1
investigative experience that individuals sending controlled substances through the US Mail commonly use
fictitious return address information as a means to avoid identification as the source or sender of controlled

substances.

On March 5, 2020, I contacted Wisconsin State Patrol Trooper and K-9 Handler Alex Trofin agreed to assist in
presenting the SUBJECT ENVELOPE to a dog sniff. Trooper Trofin is a trained handler of a certified drug
detection dog named “Cirus.” Trooper Trofin explained that Cirus is trained in detecting the presence of
marijuana, cocaine, heroin, and methamphetamine, and was last certified in detecting controlled substances in
May of 2019. Consistent with Trooper Trofin’s training, experience, and direction, I placed the SUBJECT
ENVELOPE behind a plastic sign in a utility room at the Oneida, WI Post Office. Cirus examined the utility
room and Trooper Trofin said Cirus alerted to the odor of controlled substances in an envelope behind a plastic
sign, | identified the envelope Trooper Trofin was referring to as the SUBJECT ENVELOPE. Following the
dog sniff I retained custody of the SUBJECT ENVELOPE and currently have it secured at the U.S. Postal

Inspection Service office in Oneida, WI, in the Eastern District of Wisconsin.

Postal Regulation Sec. 274.31 of the United States Postal Service Administrative Support Manual states that
no one may detain mail sealed against inspection, except under the following condition: A Postal Inspector
acting diligently and without avoidable delay, upon reasonable suspicion, for a brief period of time, to assemble

evidence sufficient to satisfy the probable cause requirement for a search warrant issued by a Federal Court.

For these reasons, there is probable cause to believe the SUBJECT ENVELOPE contains controlled
substances, controlled substance paraphernalia, and/or proceeds or payment related to the sale of controlled
substances. I am seeking the issuance of a warrant to search this parcel, and the contents contained therein,

for contraband and evidence of a crime, namely, possession and possession with the intent to distribute

Case 1:20-mj-00638-JRS Filed 03/06/20 Page 4o0f5 Document 1
-4-
controlled substances, and use of the mails to commit a controlled substance felony, in violation of Title 21,

United States C

mitz oa
U.S. Pos Bs

Sub P| and sworn to before me Ahi YU day of March, 2020.

AV perl

a Ho rable James R Sickel X
ae tates Magistrate Judge
Eastern District of Wisconsin

, Sections 841(a)(1), and 843(b).

  
 
 

 

 

Case 1:20-mj-00638-JRS Filed 03/06/20 Page 5of5 Document 1
